DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1, 3-10, and 12-19 are pending in this office action and presented for examination. Claims 1, 5, 9-10, 14, and 19 are newly amended, and claims 2, 11, and 20 are cancelled, by the response received August 4, 2022.

Examiner notes that an underscore or underlining appears to be inadvertently present in claim 4, line 5; this underscore or underlining should be removed for clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “applying register allocation suppression criteria to one or more instructions of an instruction dispatch set” in lines 3-4. However, the original disclosure does not appear to provide support for this limitation. This limitation encompasses the scenario wherein register allocation suppression criteria is applied to just one instruction of an instruction dispatch set (in view of the “one or more” language). While the original disclosure (e.g., paragraph [0029]) may provide support for just one instruction of the instruction dispatch set 402 “meet[ing]” a set of allocation suppression criteria, Examiner submits that the original disclosure does not provide support for just one instruction of the instruction dispatch set having a set of allocation suppression criteria applied to that instruction. 
Claim 1 recites the limitation “identifying a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; … identifying a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 5-12. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0040]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria (i.e., register allocation suppression criteria applied to the first instruction, and register allocation suppression criteria applied to the second instruction) being used to identify different respective instructions in the same instruction dispatch set.
Claims 3-9 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 10 recites the limitation “apply register allocation suppression criteria to one or more instructions of the instruction dispatch set” in lines 5-6. However, the original disclosure does not appear to provide support for this limitation. This limitation encompasses the scenario wherein register allocation suppression criteria is applied to just one instruction of an instruction dispatch set (in view of the “one or more” language). While the original disclosure (e.g., paragraph [0029]) may provide support for just one instruction of the instruction dispatch set 402 “meet[ing]” a set of allocation suppression criteria, Examiner submits that the original disclosure does not provide support for just one instruction of the instruction dispatch set having a set of allocation suppression criteria applied to that instruction.
Claim 10 recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; … identify a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 7-15. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0040]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria (i.e., register allocation suppression criteria applied to the first instruction, and register allocation suppression criteria applied to the second instruction) being used to identify different respective instructions in the same instruction dispatch set.
Claims 12-18 are rejected for failing to alleviate the rejections of claim 10 above.

Claim 19 recites the limitation “apply register allocation suppression criteria to one or more instructions of the instruction dispatch set” in lines 5-6. However, the original disclosure does not appear to provide support for this limitation. This limitation encompasses the scenario wherein register allocation suppression criteria is applied to just one instruction of an instruction dispatch set (in view of the “one or more” language). While the original disclosure (e.g., paragraph [0029]) may provide support for just one instruction of the instruction dispatch set 402 “meet[ing]” a set of allocation suppression criteria, Examiner submits that the original disclosure does not provide support for just one instruction of the instruction dispatch set having a set of allocation suppression criteria applied to that instruction.
Claim 19 recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; … identify a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 7-15. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0040]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria (i.e., register allocation suppression criteria applied to the first instruction, and register allocation suppression criteria applied to the second instruction) being used to identify different respective instructions in the same instruction dispatch set.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the register allocation suppression criteria applied to the second instruction” in lines 11-12. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 3, line 5; claim 4, line 5; claim 5, line 5; claim 6, line 4; and claim 7, line 4.
Claim 1 recites the limitation “applying register allocation suppression criteria to one or more instructions of an instruction dispatch set” in lines 3-4, which encompasses the scenario in which register allocation suppression criteria is applied to just one instruction of an instruction dispatch set, in view of the “one or more” language. However, claim 1 further recites the limitation “identifying a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction” in lines 5-6, and further recites the limitation “identifying a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 10-12; these further recited limitations appear to reflect register allocation suppression criteria being applied to multiple instructions of an instruction dispatch set. Therefore, the metes and bounds of the claim are indefinite, with respect to, for example, whether (and how, if so) the metes and bounds of the claim encompasses the scenario in which register allocation suppression criteria is applied to just one instruction of an instruction dispatch set, in view of the further recited limitations.
Claims 3-9 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 10 recites the limitation “the register allocation suppression criteria applied to the second instruction” in lines 14-15. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 12, line 6; claim 13, line 6; claim 14, line 6; claim 15, line 5; and claim 16, line 5.
Claim 10 recites the limitation “apply register allocation suppression criteria to one or more instructions of the instruction dispatch set” in lines 5-6, which encompasses the scenario in which register allocation suppression criteria is applied to just one instruction of an instruction dispatch set, in view of the “one or more” language. However, claim 10 further recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction” in lines 7-9, and further recites the limitation “identify a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 13-15; these further recited limitations appear to reflect register allocation suppression criteria being applied to multiple instructions of an instruction dispatch set. Therefore, the metes and bounds of the claim are indefinite, with respect to, for example, whether (and how, if so) the metes and bounds of the claim encompasses the scenario in which register allocation suppression criteria is applied to just one instruction of an instruction dispatch set, in view of the further recited limitations.
Claims 12-18 are rejected for failing to alleviate the rejections of claim 10 above.

Claim 19 recites the limitation “the register allocation suppression criteria applied to the second instruction” in lines 14-15. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “apply register allocation suppression criteria to one or more instructions of the instruction dispatch set” in lines 5-6, which encompasses the scenario in which register allocation suppression criteria is applied to just one instruction of an instruction dispatch set, in view of the “one or more” language. However, claim 19 further recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction” in lines 7-9, and further recites the limitation “identify a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 13-15; these further recited limitations appear to reflect register allocation suppression criteria being applied to multiple instructions of an instruction dispatch set. Therefore, the metes and bounds of the claim are indefinite, with respect to, for example, whether (and how, if so) the metes and bounds of the claim encompasses the scenario in which register allocation suppression criteria is applied to just one instruction of an instruction dispatch set, in view of the further recited limitations. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 15, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 recites the limitation “The method of claim 1, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers” in lines 1-5. Claim 1, upon which claim 6 is dependent, recites “identifying a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; suppressing flags register allocation for the first instruction” in lines 3-6 and “the register allocation suppression criteria applied to the second instruction” in lines 10-11. Therefore, claim 6 does not appear to further limit the subject matter of the claim upon which it depends, in view of claim 1 being amended to specify “flags” register allocation in particular, in the context of the remainder of the claim. 

Claim 15 recites the limitation “The instruction processing subsystem of claim 10, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers” in lines 1-6. Claim 10, upon which claim 15 is dependent, recites “identify a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; suppress flags register allocation for the first instruction” in lines 5-8 and “the register allocation suppression criteria applied to the second instruction” in lines 12-13. Therefore, claim 15 does not appear to further limit the subject matter of the claim upon which it depends, in view of claim 10 being amended to specify “flags” register allocation in particular, in the context of the remainder of the claim. 

Claim 18 recites the limitation “The instruction processing subsystem of claim 10, wherein suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction” in lines 1-3. Claim 10 recites the limitation “suppress flags register allocation for the first instruction” in line 10. Therefore, claim 18 fails to include all the limitations of the claim upon which it depends, because claim 10 requires suppressing “flags” register allocation, whereas claim 18 does not require allocation of a “flags” register to be suppressed. Examiner recommends replacing “register” with “flags register” in claim 18, line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry et al. (Piry) (US 20080177983 A1) in view of Witt et al. (Witt ‘101) (US 6279101 B1) in view of Arnold et al. (Arnold) (US 6470445 B1) in view of Witt et al. (Witt ‘763) (US 6266763 B1).
Consider claim 1, Piry discloses a method for allocating registers for a processor, the method comprising: applying register allocation suppression criteria to one or more instructions (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); identifying a first instruction that meets all register allocation suppression criteria applied to the first instruction; suppressing register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3), suppressing writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); and executing the first instruction to generate data ([0004], lines 6-7, executing the associated program instruction; [0004], line 4, destination register); identifying a second instruction that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocating a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).
However, Piry does not explicitly disclose an instruction dispatch set. Piry also does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of “flags” in particular.  
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.
However, the combination thus far does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type), and writing of flags in particular (col. 5, line 67, to col. 6, line 5, integer instruction operations with a register destination, which have the integer destination register as well as the flags register; and (iii) flags only instruction operations, which have the flags register as a destination (e.g. compare instructions and integer instructions having a memory destination instead of a register destination)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular, and writing of flags in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, and writing of flags in particular, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation and writing of results for the first instruction, results in the overall claimed limitation.

Consider claim 3, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction is not the youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of register allocation, results in the overall claimed limitation. 

Consider claim 4, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set and suppression criteria applied to a second instruction including a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction including a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.

Consider claim 5, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any flag written by the second instruction.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads any data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads a data written by the second instruction, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any flag written by the second instruction.

Consider claim 6, the overall combination entails the method of claim 1, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers (Witt ‘763, col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type).

Consider claim 7, to any extent to which the combination thus far does not entail the register allocation suppression criteria applied to the first instruction comprises criteria respecting data registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, Arnold) for another (the data register(and the flag register of Witt ‘763) to obtain predictable results (the register allocation suppression criteria applied to the first instruction comprising criteria respecting data registers in particular, and the register allocation suppression criteria applied to the second instruction comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a data register (and a flag register) in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails register allocation suppression criteria applied to the first instruction comprising criteria respecting registers, and register allocation suppression criteria applied to the second instruction comprising criteria respecting registers, results in the overall claimed limitations.

Consider claim 8, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 9, the overall combination entails suppressing flags register allocation for the first instruction comprises preventing allocation of a flags register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Consider claim 10, Piry discloses an instruction processing subsystem for allocating registers for a processor, the instruction processing subsystem comprising: a decode unit circuit (Figure 1, decode block 6); and a register mapper circuit (Figure 1, rename block 8), configured to: apply register allocation suppression criteria to one or more instructions (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); identify a first instruction that meets all register allocation suppression criteria applied to the first instruction; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3), suppress writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); and execute the first instruction to generate data ([0004], lines 6-7, executing the associated program instruction; [0004], line 4, destination register); identify a second instruction that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocate a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).
However, Piry does not explicitly disclose dispatching an instruction dispatch set. Piry also does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.  
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.
However, the combination thus far does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type), and writing of flags in particular (col. 5, line 67, to col. 6, line 5, integer instruction operations with a register destination, which have the integer destination register as well as the flags register; and (iii) flags only instruction operations, which have the flags register as a destination (e.g. compare instructions and integer instructions having a memory destination instead of a register destination)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular, and writing of flags in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, and writing of flags in particular, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation and writing of results for the first instruction, results in the overall claimed limitation.

Consider claim 12, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction is not the youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of register allocation, results in the overall claimed limitation. 

Consider claim 13, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set and suppression criteria applied to a second instruction including a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction including a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.

Consider claim 14, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any flag written by the second instruction.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads any data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads a data written by the second instruction, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any flag written by the second instruction.

Consider claim 15, the overall combination entails the method of claim 1, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers (Witt ‘763, col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type).

Consider claim 16, to any extent to which the combination thus far does not entail the register allocation suppression criteria applied to the first instruction comprises criteria respecting data registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, Arnold) for another (the data register(and the flag register of Witt ‘763) to obtain predictable results (the register allocation suppression criteria applied to the first instruction comprising criteria respecting data registers in particular, and the register allocation suppression criteria applied to the second instruction comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a data register (and a flag register) in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails register allocation suppression criteria applied to the first instruction comprising criteria respecting registers, and register allocation suppression criteria applied to the second instruction comprising criteria respecting registers, results in the overall claimed limitations.

Consider claim 17, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 18, the overall combination entails suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Consider claim 19, Piry discloses a processor for allocating registers for the processor, the processor comprising: a decode unit circuit (Figure 1, decode block 6); a register mapper circuit (Figure 1, rename block 8), configured to: apply register allocation suppression criteria to one or more instructions (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); identify a first instruction that meets all register allocation suppression criteria applied to the first instruction; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3), suppress writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); and execute the first instruction to generate data ([0004], lines 6-7, executing the associated program instruction; [0004], line 4, destination register); identify a second instruction that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocate a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); and one or more functional units configured to execute either or both of the first instruction and the second instruction (Figure 1, data processing units 12-14 and LSU 16).
However, Piry does not explicitly disclose dispatching an instruction dispatch set. Piry also does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.  
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.
However, the combination thus far does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type), and writing of flags in particular (col. 5, line 67, to col. 6, line 5, integer instruction operations with a register destination, which have the integer destination register as well as the flags register; and (iii) flags only instruction operations, which have the flags register as a destination (e.g. compare instructions and integer instructions having a memory destination instead of a register destination)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular, and writing of flags in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, and writing of flags in particular, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation and writing of results for the first instruction, results in the overall claimed limitation.

Response to Arguments
Applicant on page 11 argues: ‘The claims are amended in order to advance the prosecution of the application. More particularly, the claims are amended to recite “applying register allocation suppression criteria to one or more instructions of an instruction dispatch set”, “identifying a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction” and “identifying a second instruction of the instruction dispatch set that does not meet all of the register suppression criteria applied to the second instruction”. Support for the amendments can be found in at least paragraphs [0039] - [0040], which describe a test for whether the first instruction meets the register allocation suppression criteria and a test for whether the second instruction meets the register allocation suppression criteria. Due to the above, Applicants request withdrawal of the rejections of claims 1- 20 based on the written description requirement.’
However, the aforementioned amendments do not appear to overcome the written description rejections. For example, Examiner notes that the “register allocation suppression criteria” of claim 1, line 6, does not necessarily have to be the same “register allocation suppression criteria” recited in claim 1, line 3. For example, Examiner notes that the “first instruction” of claim 1, line 6, does not necessarily have to be an instruction encompassed by the “one or more instructions” recited in claim 1, line 3. For example, Examiner notes that “the register allocation suppression criteria applied to the second instruction” as recited in claim 1, lines 11-12, does not necessarily have to be the same as “register allocation suppression criteria [applied] to one or more instructions” (which may not encompass the second instruction) as recited in claim 1, line 3. Therefore, the previously conveyed rationale for lack of written description appears to remain applicable. 

Applicant on page 12 argues: ‘The independent claims are amended to recite "applying register allocation suppression criteria to one or more instructions of an instruction dispatch set". The same register allocation suppression criteria is applied to the claim first instruction and second instruction.’
However, Examiner submits that the aforementioned newly amended language does not mandate that the same register allocation suppression criteria is applied to the claim first instruction and second instruction. For example, Examiner notes that the “register allocation suppression criteria” of claim 1, line 6, does not necessarily have to be the same “register allocation suppression criteria” recited in claim 1, line 3. For example, Examiner notes that the “first instruction” of claim 1, line 6, does not necessarily have to be an instruction encompassed by the “one or more instructions” recited in claim 1, line 3. For example, Examiner notes that “the register allocation suppression criteria applied to the second instruction” as recited in claim 1, lines 11-12, does not necessarily have to be the same as “register allocation suppression criteria [applied] to one or more instructions” (which may not encompass the second instruction) as recited in claim 1, line 3. Therefore, the antecedent basis issue appears to remain applicable. 

Applicant on page 12 argues: “With respect to claims 5 and 14, the claims are amended and the withdrawal of the rejection of claims 5 and 14 is respectfully requested.”
In view of the aforementioned amendments, the associated previously presented indefinite rejections of claims 5 and 14 are withdrawn.

Applicant on page 12 argues: “With respect to claim 10, the claim is amended and the withdrawal of the rejection of claim 10 is respectfully requested.”
In view of the amendments to claim 10, the previously presented indefinite rejections directed to the “instruction dispatch set” are withdrawn.

Applicant on page 13 argues: “Claims 2, 6, 9, 11, 15, 18, and 20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form. Applicants respectfully traverse the rejection for the following reasons. With respect to claims 2, 11, and 20, the claims are canceled.”
In view of the aforementioned claim cancellations, the associated rejections under 35 USC 112(d) are withdrawn.

Applicant on page 13 argues: ‘With respect to claims 6 and 15, Applicant disagrees with the rejection. Claims 6 and 15 indicate that the claimed "register allocation suppression criteria" comprises "criteria respecting flags registers". The "criteria" recited in independent claims 1 and 10 is further defined in dependent claims 6 and 15 as comprising "criteria respecting flags registers".’
However, claims 1 and 10 as cited further recite allocation or suppressing allocation of flags registers in the context of whether register allocation suppression criteria is met. Therefore, Examiner submits that claim 1 already encompasses “criteria respecting flags registers”. 

Applicant on page 13 argues: ‘With respect to claims 9 and 18, the claims are amended to recite "flags registers".’
In view of the aforementioned amendment to claim 9, the associated rejection is withdrawn. However, claim 18 does not appear to be amended in an analogous manner.

Applicant on page 15 argues: “The claimed first instruction that meets all register allocation suppression criteria performs tasks other than the writing of flags (i.e., the suppression occurs for the flags register writes), and a register is allocated for the claimed second instruction that does not meet all of the register allocation suppression criteria.”
Examiner generally notes that the claims do not mandate that the first instruction performs tasks other than the writing of flags. While the claims recite “executing the first instruction to generate data”, Examiner submits that beginning execution of the first instruction entails executing the first instruction, and “to generate data” is an intended use limitation. 

Applicant on page 15 argues: ‘Piry does not teach or suggest at least, for "a first instruction that meets all register allocation suppression criteria applied to the first instruction", "suppressing flags register allocation for the first instruction, suppressing writing of flags for the first instruction, and executing the first instruction to generate data" as recited in the amended independent claims.’ Applicant on page 16 argues: ‘This contrast with what is recited in claims 1, 10, and 19, which recite "suppressing flags register allocation for the first instruction, suppressing writing of flags for the first instruction, and executing the first instruction to generate data". In fact, Piry is totally silent regarding any teaching or suggestion regarding suppressing the allocation of a flags register. The Examiner agrees (see page 13 of the Office Action).’
As acknowledged by Applicant, the Office Action does not rely upon Piry to teach the entirety of the aforementioned claimed limitations.

Applicant on page 16 argues: “Thus Witt '101 cannot teach or suggest the above features of claims 1, 10, and 19, including suppressing the allocation of a flags register and the writing of flags for an instruction.”
Examiner notes that the Office Action does not solely rely upon Piry and Witt ‘101 to teach or suggest the aforementioned feature.

Applicant on page 17 argues: ‘Arnold is silent regarding any teaching or suggestion regarding "suppressing flags register allocation for the first instruction", "suppressing writing of flags for the first instruction" and "executing the first instruction" as recited in the amended independent claims. Arnold fails to teach or suggest a similar arrangement.’
Examiner notes that the Office Action does not solely rely upon Piry, Witt ‘101, and Arnold to teach or suggest the aforementioned feature.

Applicant on page 17 argues: ‘However, unlike the amended independent claims, Witt '763 is silent regarding any teaching or suggestion regarding "identifying a first instruction of the instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction" and "suppressing flags register allocation for the first instruction, suppressing writing of flags for the first instruction, and executing the first instruction to generate data" as recited in the amended independent claims.’
However, the Office Action does not solely rely upon Witt ‘763 to teach the aforementioned features, and the arguments do not appear to elaborate on why the overall combination as detailed in the rejection would not render obvious the aforementioned features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182